    Case 18-21503        Doc 55       Filed 04/10/19        Entered 04/10/19 16:45:21               Page 1 of 2



                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                            HARTFORD DIVISION
____________________________________
IN RE:                               )  CASE NO.     18-21503 (JJT)
                                     )
DEBRA A. DUSZYK,                     )  CHAPTER      13
      DEBTOR.                        )
____________________________________)   RE: ECF NOS. 16, 17, 52

                    BENCH RULING ON MOTION TO DETERMINE
                SECURED CLAIM STATUS PURSUANT TO 11 U.S.C. § 506(a)

         After the evidentiary hearing held on March 13, 2019 on the Debtor’s Motion to Determine

Claim Status (“Motion,” ECF No. 16) and the Objection thereto (ECF No. 17) filed by Trinity

Financial Services (“Trinity”) and based on all of the evidence submitted by the parties and review

of this Court’s docket 1, this Court finds that the claim at issue, namely Trinity’s entire mortgage,

is an unsecured claim. 2 3 As explained below, this determination is based upon the testimony of

the Debtor’s expert, Robert Stewart, and the adjusted opinion of Trinity’s expert, John Shanley. 4

         Mr. Stewart inspected the Property, including the 72-year-old home’s exterior and interior,

on January 31, 2019 and used three similar sales to compare to the Property. He appraised the

Property at $111,000.00 as of January 31, 2019 due to the need for renovations and various repairs,

including a new grinder pump.




1
  The Court gave both parties the opportunity to be heard and object to the Court taking judicial notice of the docket
(ECF No. 45). Neither party having objected, the Court has taken judicial notice of the Debtor’s Chapter 13 bankruptcy
case docket.
2
  The Motion initially requested that the Court determine a portion of the first mortgage held by U.S. Bank Trust,
N.A., as Trustee for LSF10 Master Participation Trust (“U.S. Bank”) be declared unsecured based on the Court’s
Property valuation. However, pursuant to the Debtor’s Statement of Valuation of Property (ECF No. 52), she no longer
requests this relief, and so the Court values the Property only as it pertains to Trinity.
3
  The parties each acknowledged that in connection with the entry of the foreclosure judgment, the Superior Court
found the fair market value of the Property to be $150,000.00. The Town of Manchester has valued the Property at
$138,300.00 for tax purposes.
4
  Notwithstanding the dates of the respective expert reports, the parties have agreed that the Court may treat those
opinions as valuations as of September 13, 2018 (“Petition Date”).
    Case 18-21503        Doc 55      Filed 04/10/19          Entered 04/10/19 16:45:21             Page 2 of 2



          Mr. Shanley inspected the subject Property on December 13, 2018 and conducted a walk-

through inspection of the house. When valuing the Property, Mr. Shanley failed to adjust for the

non-functioning basement bathroom in his calculations. He picked different comparable properties

and concluded that the Property was in reasonable condition and initially valued it at a much higher

figure of $163,000.00 in his appraisal. During his cross examination, however, he said that due to

the need for cosmetic work and redoing of the dilapidated floors, he would lower his opinion on

value by $10,000.00 to $153,000.00. He also admitted that he had not considered the cost to repair

the non-working bathroom to functionality in his appraisal and acknowledged that the broken

grinder pump would be costly to fix.

          Based upon the record of this hearing and the docket, the Court FINDS the value of the

Property to be $145,000.00 as of the date of the filing of the Chapter 13 voluntary petition (ECF

No. 1), as is the value acknowledged in the Debtor’s Schedule A/B (ECF No. 8). Accordingly, as

the first lien mortgage in favor of U.S. Bank had an outstanding balance of $149,651.00 on the

Petition Date, the Trinity mortgage, with its outstanding balance of $71,488.44 at Petition Date, is

fully unsecured. 5 The Court OVERRULES the Objection and GRANTS the Motion as stated

herein.

IT IS SO ORDERED at Hartford, Connecticut on this 10th day of April 2019.




5
 It is important to note that assuming arguendo that the Court valued the Property at Trinity’s revised valuation of
$153,000.00, Trinity would still be fully unsecured based on the balance of the senior-priority U.S. Bank mortgage.

                                                         2
